Citation Nr: 0739506	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  06-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to Department of Veterans Affairs disability 
compensation prior to 1981 to include the issue of whether 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to Department of Veterans 
Affairs disability compensation prior to October 1, 1981.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  He was a prisoner of war of the German Government from 
May 1943 to June 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied the 
veteran's entitlement to Department of Veterans Affairs (VA) 
disability compensation prior to 1981.  In September 2006, 
the RO reframed the issue on appeal as whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to VA disability compensation prior to 
October 1, 1981.  In September 2007, the veteran submitted a 
Motion to Advance on the Docket.  In December 2007, the Board 
granted the veteran's motion.  


FINDING OF FACT

In January 2006, the veteran submitted a request for 
"retroactive [compensation] from the time I got out" of 
active service.   


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating the 
veteran's claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  


II.  Historical Review

In January 1988, the RO, in pertinent part, granted service 
connection for a general anxiety disorder; assigned a 10 
percent for that disorder; effectuated that award as of 
October 1, 1981; granted service connection for frostbite 
residuals of the feet; assigned a 10 percent evaluation for 
that disorder; and effectuated that award as of October 1, 
1986.  In August 1995, the RO recharacterized the veteran's 
psychiatric disorder as a general anxiety disorder with 
post-traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling.  

In November 1997, the RO determined that its January 1988 
rating decision effectuating the award of service connection 
for general anxiety disorder as of October 1, 1981, and the 
award of service connection for frostbite residuals of the 
feet as of October 1, 1986 was not clearly and unmistakably 
erroneous.  

In July 1999, the Board granted a 100 percent schedular 
evaluation for the veteran's PTSD and denied both an 
effective date prior to October 1, 1981, for the award of 
service connection for an anxiety disorder and an effective 
date prior to October 1, 1986, for the award of service 
connection for frostbite residuals.  In June 2000, the Court 
affirmed the July 1999 Board decision.  In October 2003, a 
Deputy Vice Chairman of the Board denied the veteran's Motion 
for Reconsideration of the July 1999 Board decision.  


III.  Retroactive VA Disability Compensation/ Earlier 
Effective Dates

In a January 2006 written statement, the veteran advanced 
that:

I was a P.O.W. WW II for 2 yrs + 2 mo.  I 
never got any comp till 1986?  I get comp 
now but I think I should get it 
retroactive from the time I got out.  I 
don't think good and I never made much 
more than min wage.  My sister told me I 
laid in bed and stared at the ceiling for 
8 yrs.  I think I should get retroactive 
from the time I got out.  

In his February 2006 notice of disagreement and a July 2006 
written statement, the veteran reiterated that he wanted VA 
disability compensation retroactive from the date of his 
discharge from active service.  He stated that he "went to 
the board of appeals [and] they said no to retroactive from 
the time I got out."  In his August 2006 Appeal to the Board 
(VA Form 9) and a September 2006 written statement, the 
veteran clarified that he wanted VA disability compensation 
"retroactive from 1945 to 1981."  

Initially, the Board observes that the veteran's multiple 
written statements on appeal do not identify any specific 
disability for which he is seeking retroactive VA disability 
compensation.  To the extent his claim is one for an earlier 
effective date or dates for the award of service connection 
for his currently service-connected disabilities, the Board 
finds that it is not a claim for which relief may be granted.  
The Court has held that there is no such claim as a "claim 
for an earlier effective date."  Rudd v. Nicholson, 20 Vet. 
App. 296, 300 (2006).  
Given the procedural history outlined above, the veteran's 
request may not be construed as either an application to 
reopen a prior final claim or a claim of clear and 
unmistakable error in such a final claim, the Board finds no 
allegation of fact or law upon which relief may be granted.  
Accordingly, the veteran's claim must be dismissed.  38 
U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

The issue of entitlement to VA disability compensation prior 
to 1981 to include the issue of whether new and material 
evidence has been received to reopen the veteran's claim of 
entitlement to VA disability compensation prior to October 1, 
1981, is dismissed.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


